Citation Nr: 0007857	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
left wrist disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
left wrist disability.

3.  Entitlement to an increased disability rating for a left 
wrist disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, as well as subsequent service in the 
Reserves, including at least one period of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in July 1997 
and November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefits sought on appeal.  The Board notes that although 
the veteran was scheduled for an RO hearing in January 1999, 
the veteran failed to appear or otherwise reschedule his 
hearing.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has been 
diagnosed with a left elbow disability. 

2.  There is no medical evidence of a nexus or link between 
the veteran's current left shoulder disability and service.

3.  The veteran's left wrist disability manifests limitation 
of motion, painful motion, and tenderness but not ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left elbow disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  
3.  The schedular criteria for a disability rating in excess 
of 10 percent for a left wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left elbow and left shoulder 
disabilities

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Additionally, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Initially, however, the threshold question that must be 
answered in this case is whether the veteran has presented 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In his variously dated written statements, the veteran 
contends that he currently suffers from disabilities of the 
left shoulder and left elbow that he sustained during service 
when he injured his left wrist.  In the alternative, the 
veteran maintains that his left shoulder and elbow 
disabilities are secondarily due to his service-connected 
left wrist disability. 

The veteran's service medical records (SMRs) reveal that the 
veteran suffered a fractured left wrist during active duty 
for training in August 1976.  There is no indication in the 
SMRs that the veteran complained of, was diagnosed with, or 
treated for, an injury or disease of the left elbow or left 
shoulder.  Indeed, neither the veteran's September 1969 
separation examination report nor examination reports 
associated with subsequent reserves duty note any defects of 
the left shoulder or left elbow. 

The post-service medical records begin with a January 1997 
treatment record noting that the veteran complained of pain 
in the left shoulder and left elbow.  A March 1997 VA joints 
examination report, which recites the veteran's complaints of 
having left shoulder pain and decreased range of motion since 
the time of the documented in-service injury to his left 
wrist.  Objectively, range of motion of the left shoulder was 
as follows: active forward elevation to 120 degrees, passive 
forward elevation to 165 degrees; and active abduction was to 
100 degrees, passive abduction to 165 degrees.  Mild 
tenderness, without deformity, was noted at the AC joint with 
adduction of the left shoulder.  External rotation was to 65 
degrees, but internal rotation was only to L3.  The examiner 
commented that radiographs of the left shoulder were within 
normal limits.  The assessment for the left shoulder was a 
severely symptomatic rotator cuff tendonitis.   

A VA treatment record dated in April 1997 notes that the 
veteran complained of left arm pain, while a May 1997 VA 
treatment record includes a diagnostic impression of left 
rotator cuff irritation.

VA radiology examination reports dated in May 1997 and July 
1997 demonstrated that the veteran's left shoulder was 
normal, while VA treatment records dated in July 1997 and 
August 1997 show the veteran complained of left shoulder 
pain.  

An August 1997 VA joints examination report notes that the 
veteran complained of left shoulder and elbow pain.  Range of 
motion of the left shoulder was forward flexion to 110 
degrees, abduction to 100 degrees, and internal rotation to 
T10.  For the left elbow, range of motion was 0 to 135 
degrees of flexion/extension, 50 degrees of pronation, and 70 
degrees of supination.  The examiner commented that he did 
not order radiographs of the veteran's left shoulder because 
he did not feel it was indicated.  The examiner further 
opined that 

[i]t is extremely unlikely that [the veteran's] 
left shoulder or left elbow pain were caused by his 
left wrist pain.  It is possible that all 3 could 
have been injured at the same time of the fall 
although, he focused primarily on saying that he 
hurt his wrist at that fall and therefore, I don't 
think the wrist injury caused the subsequent pain. 

A September 1997 VA peripheral nerves examination report 
states that the veteran complained of left upper extremity 
numbness and tingling, which he related to his fall in the 
military that resulted in his left wrist fracture, and that 
he had pain and difficulty moving his left shoulder.  The 
impression included the observation that the veteran had some 
limitation of strength and range of motion in the upper left 
extremity related to pain. 

An April 1998 VA treatment record states the veteran reported 
chronic aching discomfort and decreased range of motion of 
the left shoulder.  

A May 1998 VA physical therapy treatment record included an 
assessment of left shoulder tendonitis, with tenderness, 
pain, and decreased range of motion and strength.  

A May 1998 VA peripheral nerves medical opinion reported that 
the veteran complained of severe pain and mobility limitation 
of the left shoulder.  The examiner commented that "there is 
no evidence of significant peripheral old root involvement 
that may explain the veteran's symptoms involving the left 
upper extremity... "  Moreover, the examiner opined that the 
"symptoms of tingling and numbness in the left upper 
extremity cannot be attributed to the fall sustained while in 
active duty for training." 

A May 1998 VA medical opinion noted that the examiner 
reviewed the entire claims file "in making this opinion [to] 
determine whether the veteran's left shoulder and left elbow 
conditions are a result of the fall ... suffered while on 
active duty for training."  The examiner commented that if 
the veteran had significantly injured his left shoulder (such 
as a rotator cuff tear) in service at the time of his left 
wrist injury, the SMRs would have reflected that the veteran 
had been evaluated and treated for such a significant injury.  
The examiner noted that although the veteran has consistently 
complained of pain in the left shoulder and elbow, the 
relevant electromyogram studies and radiology reports of 
record have been normal.  Limitation of motion and pain were 
observed in the left shoulder, while in the left elbow range 
of motion was normal and there was no swelling.  The examiner 
further observed that the veteran was diagnosed with rotator 
cuff tendonitis, a problem common in people the veteran's 
age, and that it is "most likely unrelated to his injury to 
his wrist back in [service]."  The examiner also opined 
"that his current elbow pain and essentially normal exam of 
the elbow is a separate entity.  I don't think his elbow 
problems are related to the wrist injury from the history I 
took from the [veteran]."  In summary, the examiner stated 
that 

it is most likely that he had an isolated wrist 
injury with an ulnar styloid fracture when he fell 
out of the tree which was appropriately treated in 
the cast and that he now complains of elbow and 
shoulder pain on the ipsilateral side but these are 
most likely unrelated to the initial injury.  

After a careful review of the relevant evidence of record, 
the Board finds that the veteran's claims for service 
connection for left elbow and left shoulder disabilities, to 
include as secondary to the veteran's service-connected left 
wrist disability, are not well grounded.  With regard to the 
veteran's left elbow complaints, the claims file is devoid of 
a medical diagnosis demonstrating that he has ever had a left 
elbow disability.  As to the left shoulder, there is no 
medical evidence of a nexus or a link between the veteran's 
currently diagnosed left shoulder disability and service.  
The record reveals that the first complaints related to the 
left elbow or left shoulder do not appear until January 1997, 
more than 20 years after the documented in-service injury to 
the veteran's left wrist.  The August 1997 VA examination 
report and May 1998 VA medical opinion specifically opined 
that the veteran's left shoulder disability and left elbow 
complaints were not associated with the veteran's service-
connected left wrist disability, the in-service fall that 
caused the veteran's left wrist disability, or otherwise 
related to service.  Therefore, the veteran's appeal must be 
denied as not well grounded on the basis that there is no 
medical diagnosis of a left elbow disability, and that there 
is no medical evidence of a nexus or link between the 
veteran's currently diagnosed left shoulder disability and 
service-connected left wrist disability, or any other disease 
or injury incurred during service. 

The only evidence of record supporting the veteran's 
contentions are the veteran's lay statements.  As a matter of 
law, however, the veteran, as a layperson, is not competent 
to render medical diagnoses or to offer opinions as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, the veteran needs 
to show he has been medically diagnosed with a left elbow 
disability, and medical evidence that his left shoulder 
disability has been caused by his service-connected left 
wrist disability or otherwise related to service.  By this 
decision, the Board is informing the veteran that a medical 
diagnosis as well as medical evidence of causation is 
required to render his claims well grounded.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Increased rating for a left wrist disability

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
physical examinations, VA medical opinion, VA radiology 
reports, VA nerve studies, VA treatment records, and the 
veteran's written statements.  Further, the Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.
As previously noted, the SMRs reveal that the veteran 
suffered a fractured left wrist while serving on active duty 
for training in August 1976.  Pursuant to a November 1990 
rating decision, the veteran was granted service connection 
for a left wrist disability, and assigned a noncompensable 
disability rating.  In accordance with a July 1997 rating 
decision, the veteran's disability rating was increased to 10 
percent.  This 10 percent disability rating has remained in 
effect ever since.   

The relevant post-service medical records begin with a March 
1997 VA joints examination report, which states that the 
veteran complained of numbness and tingling in the second 
through fifth left handed fingers, as well as pain in the 
wrist area.  Objectively, there was no atrophy of the left 
hand or wrist.  A neurological examination revealed 
tenderness over the dorsal scapholunate joint, the ulnar side 
of the wrist, the distal and radial ulnar joint, and the 
first dorsal compartment.  There was also induration over the 
first dorsal compartment and the scapholunate ligament.  
Ulnar deviation and palpation result in wrist pain.  Range of 
motion of the left wrist was as follows: dorsiflexion to 40 
degrees; volar flexion to 60 degrees; ulnar deviation to 40 
degrees; radial deviation to 20 degrees; pronation to 90 
degrees; supination to 80 degrees, with forward supination 
causing some pain at the distal and radial ulnar joint.  The 
veteran was able to oppose the tip of his thumb against the 
base of P1 on his 5th finger.  His left hand and fingers were 
tested to be fully dexterous.  The examiner stated that 
radiographs of the left wrist revealed a normal radiocarpal 
without any ulnar variance, although there was some evidence 
of distal or radial ulnar joint arthrosis with an inferior 
osteophyte on the ulna, as well as additional osteophytes in 
the area of the ulnar styloid, which could be the cause of 
some ulnar impingement.  The assessment included the 
following: de Quervain stenosed tenosynovitis first dorsal 
compartment, with a positive Fenkelstein's Test; a dorsal 
carpal ganglion; and diagnosis-related groups arthrosis 
and/or transjugular fibrocartilage complex injury; and normal 
range of motion of the left wrist. 

VA treatment records dated in June 1997 and August 1997 show 
the veteran was treated for degenerative joint disease of the 
left wrist and complained of left wrist pain.  A July 1997 VA 
radiology report of the left wrist rendered an impression of 
no evidence of acute fracture of dislocation. 

An August 1997 VA examination report notes that the veteran 
complained of persistent left wrist pain.  Objectively, there 
was diffuse tenderness about the left wrist, left wrist pain 
was elicited upon pronation and supination, and there was 
pain in the radial snuffbox over the scaphoid.  Left wrist 
range of motion was as follows: extension to 30 degrees; 
palmer flexion to 45 degrees; radial deviation to 5 degrees; 
and ulnar deviation to 15 degrees.  Upon palpation, there was 
a possible dorsal carpal ganglion or pseudoaneurysm of his 
ulnar artery.  The examiner commented that although 
contemporaneous X-rays showed an old healed fracture of the 
ulna with no other abnormalities, he believes the observed 
symptoms are more severe that the X-ray would suggest.  The 
August 1997 VA radiology report found there was an old healed 
left ulnar styloid fracture with no evidence of acute 
fracture, although it was noted that the left ulnar styloid 
was deformed.

A September 1997 VA peripheral nerves examination report 
recites the veteran's complaints of numbness and tingling in 
his left hand.  Range of motion of the left wrist was as 
follows: extension to 30 degrees; radial deviation to 20 
degrees; and ulnar deviation to 10 degrees.  He could flex 
his fingers normally, although the motion of the thumb was 
somewhat limited.  The examiner commented that an April 1997 
electromyogram found a prolonged left ulnar sensory nerve 
axial potential distant latency, but was otherwise normal and 
was read out as an essentially normal study.  The examiner 
stated that "[t]he presence of the old left styloid fracture 
and the prolonged ulnar nerve sensory axial potential may 
indicate that he has some traumatic problems with his ulnar 
nerve at his wrist which could be responsible for some of the 
pain and weakness in that extremity."

A May 1998 VA treatment record indicates the veteran 
complained of left wrist pain. 

A May 1998 VA peripheral nerves medical opinion states that 
the veteran complained of numbness, tingling, and dropping 
events of the left hand.  The examiner opined that "there is 
no evidence of significant peripheral old root involvement 
that may explain the veteran's symptoms involving the left 
upper extremity, left wrist, or hand.   Moreover, the 
examiner commented "that there is no significant 
neurological impairment.  Therefore the symptoms of tingling 
and numbness in the left upper extremity cannot be attributed 
to the fall sustained while in active duty for training." 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's left wrist disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, which provides only 
for a maximum 10 percent disability rating for limitation of 
motion of the wrist when dorsiflexion is less than 15 
degrees, or when palmer flexion is limited in line with the 
forearm.

The medical evidence shows that the veteran's left wrist 
disorder manifested by slight limitation of motion, 
tenderness and pain on motion.  However, the current 10 
percent rating is the maximum evaluation allowed under 
38 C.F.R. § 4.71a, Code 5215.  In fact, the degree of 
limitation of motion apparent is not compensable under that 
code, although consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, particularly in light of the objective 
evidence of pain associated with motion of the left wrist, 
allows for the additional functional limitation to satisfy 
the criteria for the 10 percent rating.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  There is no medical evidence of 
ankylosis of the wrist, however, to support a rating in 
excess of 10 percent under 38 C.F.R. § 4.71, Code 5214.  The 
Board has considered the veteran's pain and painful motion of 
the wrist but there is no objective evidence of disuse 
atrophy or other objective findings that support a finding 
that such pain, weakness, or any other symptom results in 
additional limitation of motion to a degree that equates with 
ankylosis or complete immobility of the wrist.   DeLuca, 
supra.  

The Board has also considered rating the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5216-9, 
but finds a compensable disability rating under these 
regulations is inappropriate because neither the left wrist 
nor any fingers of the left hand exhibit compensable 
limitation of motion or ankylosis.  Moreover, the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8514 (1999) and 
38 C.F.R. § 4.73, Diagnostic Codes 5307-9 (1999), have also 
been considered because they are relevant to disabilities of 
the wrist.  However, as the medical evidence demonstrates 
that there is not significant nerve impairment or any muscle 
damage involved, these regulations are inapplicable. 

There is no current X-ray evidence of arthritis but the VA 
physician who examined the veteran in May 1998 noted some old 
X-ray evidence of arthritis of the left wrist consistent with 
an old fracture.  In any event, as the veteran is currently 
in receipt of a 10 percent rating that is based on limitation 
of motion, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 is not warranted.  

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no showing by the veteran that his left wrist disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
in the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his left wrist 
disability is productive of impairment.  However, when viewed 
in the context of the controlling regulatory diagnostic 
criteria, the Board must conclude that the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent for his left wrist disability at this time.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for favorable resolution of the 
veteran's appeal.  The veteran may always advance a new 
increased rating claim should the severity of his left wrist 
disability increase in the future.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
left wrist disability, is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
left wrist disability, is denied.

A disability rating in excess of 10 percent for a left wrist 
disability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

